request for attorney fees and costs to the arbitration panel because
                Canyon asked the district court to resolve its request in the first instance.
                Clark Cnty. Sch. Dist.   V.   Richardson Constr., Inc., 123 Nev. 382, 388, 168
                P.3d 87, 91-92 (2007) (explaining that a party on appeal is prevented from
                raising an argument regarding a district court error that "the party
                induced or provoked the court or the opposite party to commit").
                Additionally, we reject Canyon's argument that this issue was unwaivable.
                The district court had the authority and subject matter jurisdiction to
                determine whether the arbitration panel's denial of Canyon's request for
                fees and costs under its offer of judgment was harmless error.     See Coutee
                v. Barington Capital Grp., L.P., 336 F.3d 1128, 1134 (9th Cir. 2003)
                (providing that in reviewing an arbitrator award, if the court determines
                that an arbitrator error is harmless, there are no grounds for vacatur and
                remand). Further, the arbitration panel's denial of Canyon's request was
                harmless error because Canyon was not entitled to fees and costs under its
                offer of judgment as its $500,000 offer of judgment was less than the
                $702,000 joint and several damages award.          See Keenan v. Hydra-Mac,
                Inc., 422 N.W.2d 741, 747 (Minn. Ct. App. 1988) (providing that where a
                party is jointly and severally liable for a judgment, the determination
                whether that party's offer of judgment is less favorable than the judgment
                finally entered depends on the entire amount of the joint and several
                judgment, not just the party's share of the judgment), rev'd on other
                grounds, 434 N.W.2d 463 (Minn. 1989). Accordingly, we affirm the district
                court's denial of Canyon's request for attorney fees and costs based on its
                offer of judgment.
                            Next, in regard to Elko's challenge to the arbitration panel's
                denial of its request for attorney fees and costs against cross-respondent


SUPREME COURT
         OF
      NEVADA
                                                         2
(0) 1.9474
                Knight Piesold and Co., we conclude that the panel did not manifestly
                disregard the law in denying that request.       Clark Cnty. Sch. Dist. v.
                Rolling Plains Constr., Inc., 117 Nev. 101, 103-04, 16 P.3d 1079, 1081
                (2001) (explaining that when a party attacks an arbitration award on a
                common-law ground, the award will only be vacated if the arbitrator's
                decision represents a manifest disregard of the law and this court reviews
                de novo a district court's application of the manifest disregard standard),
                disapproved on other grounds by Sandy Valley Assocs. v. Sky Ranch
                Estates Owners Ass'n, 117 Nev. 948, 35 P.3d 964 (2001). We previously
                concluded that Knight is both a design professional and a contractor, see
                Knight Piesold and Co. v. Fourth Judicial Dist. Court, Docket No. 54270
                (Order Denying Petition, Sept. 28, 2010), which warrants application of
                NRS 338.155(1)(a)(4)'s mandate that a contract between a public body and
                a design professional for public work must include a provision "Mat the
                prevailing party in an action to enforce the contract is entitled to
                reasonable attorney's fees and costs." NRS 38.238(1), however, provides
                the arbitration panel with discretion in awarding fees and costs and the
                parties have cited no law providing that a party must recover a money
                judgment to prevail under an NRS 338.155(1)(a)(4) contractual provision.
                As such, there is a colorable justification for the arbitration panel's
                conclusion that each party prevailed in part leading to the denial of Elko's
                request for fees and costs against Knight, and therefore, we affirm the
                district court's decision to confirm the panel's denial of attorney fees
                against Knight. Cf. Health Plan of Nev., Inc. v. Rainbow Med., LLC,         120
                Nev. 689, 698, 100 P.3d 172, 178 (2004) (providing that if "there is a
                colorable justification for the outcome, the award should be confirmed").




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                                   Lastly, we conclude that the arbitration panel manifestly
                       disregarded the law in denying Elko's request for fees and costs against
                       Canyon. Rolling Plains, 117 Nev. at 103-04, 16 P.3d at 1081. Elko's claim
                       for attorney fees and costs against Canyon is different than its claim
                       against Knight because the claim is based on Canyon's status as the
                       breaching party under their contract instead of Elko's status as a
                       prevailing party. Elko and Canyon's contract explicitly provided that "the
                       breaching party shall pay to the nonbreaching party all reasonable
                       Attorney fees, cost[s] and other expenses, incurred by the nonbreaching
                       party enforcing its rights as a result of said breach." (Emphasis added.)
                       When parties agree by contract that attorney fees and costs are mandated,
                       the arbitrator does not have discretion to deny an attorney fees and costs
                       request and is limited to determining a reasonable amount for the fees and
                       costs.   Magenis v. Bruner, 187 P.3d 1222, 1225-26 (Colo. App. 2008).
                       Accordingly, the arbitration panel manifestly disregarded the law by
                       overlooking the parties' contractual provision mandating an award of
                       attorney fees and costs to the nonbreaching party.     See NRS 18.010(1)
                       (providing that an attorney's compensation for his or her services is
                       governed by agreement and is not restrained by law). The arbitration
                       panel, however, has the discretion to determine in the first instance what
                       attorney fees and costs award would be reasonable under the
                       circumstances of this case.' Thus, we reverse the district court's


                             'We note that the arbitration panel concluded that Elko "caused
                       excessive expense in this arbitration" by asserting that the entire apron
                       must be removed even though such removal "was not warranted by any
                       reasonable view of the evidence and would result in economic waste," and
                       this conclusion may factor into the panel's determination of a reasonable
                       attorney fees and costs award.


SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    4)(t)17
                     confirmation of the panel's denial of Elko's attorney fees and costs request
                     against Canyon and remand for further proceedings consistent with this
                     order.
                                     It is so ORDERED. 2



                                                    cia8„.
                                                Saitta




                                                                 Pickering




                     cc:      Chief Judge, The Fourth Judicial District Court
                              Hon. Miriam Shearing, Senior Justice
                              Robert L. Eisenberg, Settlement Judge
                              Moore Law Group, PC
                              Burke, Williams & Sorensen, LLP/Oakland
                              Wilson Barrows & Salyer, Ltd.
                              Weil & Drage, APC
                              Elko County Clerk




                              2 We
                                deny Elko's request for attorney fees and costs on appeal
                     against Canyon under NRAP 38 and we deny Elko's request for attorney
                     fees and costs on appeal against Knight. This denial of Elko's requests,
                     however, is without prejudice to Elko's ability to seek attorney fees and
                     costs on remand as the nonbreaching party in its appeal as to Canyon. See
                     Muss° v. Binick, 104 Nev. 613, 614-15, 764 P.2d 477, 477-78 (1988).


SUPREME COURT
        OF
     NEVADA
                                                            5
<01 1947A    allep